     Case 2:18-cv-01517-RFB-DJA Document 35 Filed 08/10/20 Page 1 of 2



 1   Aaron D. Shipley (NSBN 8258)
     Rory T. Kay (NSBN 12416)
 2   Jason B. Sifers (NSBN 14273)
     McDONALD CARANO LLP
 3   2300 W. Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 4   Phone: (702) 873-4100
     ashipley@mcdonaldcarano.com
 5   rkay@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 6
     Attorneys for Defendants US National
 7   Personal Care, LLC and Victor Vargas

 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11    ALMEKA DODDS and LINDA ITRIC,                   Case No.: 2:18-cv-01517-RFB- DJA
      Individually, and on behalf of all others
12    similarly situated,
                                                            STIPULATION AND ORDER FOR
13                                                           DISMISSAL WITH PREJUDICE
                            Plaintiffs,
14
      v.
15
      US NATIONAL PERSONAL CARE, LLC
16    and VICTOR VARGAS,

17                          Defendants.
18

19

20

21          Pursuant to FRCP 41, IT IS HEREBY STIPULATED AND AGREED, by and between
22   defendants US National Personal Care, LLC and Victor Vargas (collectively “Defendants”) and
23   Almeka Dodds and Linda Itric (collectively “Plaintiffs” and with Defendants the “Parties”) by and
24   //
25   //
26   //
27   //
28
     Case 2:18-cv-01517-RFB-DJA Document 35 Filed 08/10/20 Page 2 of 2



 1   through their respective attorneys of record, that all claims against Defendants be dismissed with

 2   prejudice, with all parties to bear their own respective attorney’s fees and costs.

 3
      DATED this 7th day of August, 2020.               DATED this 7th day of August, 2020.
 4

 5    McDONALD CARANO LLP                               SOMMERS SCHWARTZ, P.C.
 6
      By: /s/ Jason Sifers                              By: /s/ Rod Johnston
 7       Aaron D. Shipley (NSBN #8258)                      Jason J. Thompson
         Rory T. Kay (NSBN #12416)                          Rod M. Johnston
 8       Jason B. Sifers (NSBN 14273)                       One Towne Square, Suite 1700
         2300 W. Sahara Ave, Suite 1200                     Southfield, Michigan 48076
 9
         Las Vegas, NV 89102                                jthompson@sommerspc.com
10       Telephone: 702.873.4100                            rjohnston@sommerspc.com
         jsilvestri@mcdonaldcarano.com
11       rkay@mcdonaldcarano.com                             Don Springmeyer (NSBN 1021)
         jsifers@mcdonaldcarano.com                          Daniel Bravo (NSBN 13078)
12
                                                             WOLF, RIFKIN, SHAPIRO,
          Attorneys for Defendants US National               SCHULMAN & RABKIN LLP
13        Personal Care, LLC and Victor Vargas               3556 E. Russell Road, 2nd Floor
14                                                           Las Vegas, Nevada 89120
                                                             Telephone: 702.341.5200
15                                                           Facsimile: 702.341.5300
16                                                           dspringmeyer@wrslawyers.com
                                                             dbravo@wrslawyers.com
17

18                                                           Attorneys for Plaintiffs and Proposed
                                                             Class and Collective Members
19
                                                  ORDER
20

21
                                     10th day of August, 2020.
              IT IS SO ORDERED this _____
22

23
                                            ________________________________________
24                                          U.S. DISTRICT COURT JUDGE
25

26

27

28


                                                 Page 2 of 2
     4844-8773-3362, v. 2
